Citation Nr: 1040697	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for nephrolithiasis.

3.  Entitlement to service connection for plantar fasciitis of 
the left foot.

4.  Entitlement to service connection for plantar fasciitis of 
the right foot.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial rating in excess of 10 percent for 
hypoparathyroidism with paresthesia of the face and upper 
extremities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2005 to 
December 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

The Veteran testified at a hearing before a decision review 
officer (DRO) in March 2008 and before the undersigned at a 
hearing in March 2010.  Transcripts of both hearings are of 
record.

The Veteran has submitted new evidence in the form of VA 
treatment records, which relates to the issues on appeal.  The 
Veteran specifically waived his right to have the RO consider 
this evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2010).  

The Board observes that although the Veteran filed a claim for 
PTSD, the evidence shows a diagnosis of adjustment disorder.  In 
February 2009, the United States Court of Appeals for Veterans 
Claims (Court) held that, when a claimant identifies PTSD without 
more, it cannot be considered a claim limited only to that 
diagnosis, but rather must be considered a claim for any mental 
disability that may reasonably be encompassed by several factors 
including the claimant's description of the claim, the symptoms 
the claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court found that 
such an appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has 
recharacterized the issue as set forth on the title page to 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.


FINDINGS OF FACT

1.  The Veteran has hypothyroidism that was incurred in service.

2.  The Veteran's nephrolithiasis preexisted his military service 
and was not aggravated by his military service. 

3.  The Veteran has plantar fasciitis of the left foot that was 
incurred in service.

4.  The Veteran does not have a diagnosis of plantar fasciitis of 
the right foot.

5.  The Veteran does not have headaches that are causally or 
etiologically related to his military service.

6.  The Veteran has adjustment disorder with mixed emotional 
features that was incurred in service.

7.  The Veteran's service-connected hypoparathyroidism with 
paresthesia of the face and upper extremities requires continuous 
medication and is not manifested by disability tantamount to 
marked neuromuscular excitability; or cataract or evidence of 
increased cranial pressure in addition to the paresthesia.
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the 
hypothyroidism is related to his active military service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran does not have nephrolithiasis that is the result 
of disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Resolving reasonable doubt in favor of the Veteran, the 
plantar fasciitis of the left foot is related to his active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  The Veteran does not have plantar fasciitis of the right foot 
that is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

5.  The Veteran does not have headaches that are the result of 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

6.  Resolving reasonable doubt in favor of the Veteran, the 
adjustment disorder with mixed emotional features is related to 
his active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

7.  The criteria for an initial rating in excess of 10 percent 
for hypoparathyroidism with paresthesia of the face and upper 
extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Codes 
7905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2007 and 
June 2007, well before the AOJ's initial adjudication of the 
claims.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notifications included the criteria for assigning disability 
ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
also provided a statement of the case (SOC) for all issues and a 
supplemental statement of the case (SSOC) for the rating issue 
reporting the results of its reviews of the issues on appeal and 
the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

VA examinations with respect to the issues on appeal were 
obtained in May 2007 and June 2007.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the May 2007 and 
June 2007 VA examinations obtained in this case were sufficient, 
as they were predicated on a full reading of the VA medical 
records in the Veteran's claims file.  They consider all of the 
pertinent evidence of record, the statements of the appellant, 
and provide explanations for the opinions stated.  The June 2007 
examination for his hypoparathyroidism provided medical 
information necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the examinations did not provide 
medical opinions regarding nephrolithiasis, plantar fasciitis of 
the right foot, or headaches.  However, the Board finds that 
medical opinions are not required because opinions are only 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence of 
diagnosed disability or symptoms of disability that may be 
associated with his service.  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty to 
assist that was unmet.



II.  The Merits of the Claims

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2010).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).
Hypothyroidism

The Veteran's enlistment examination for his reserve service 
dated in April 2002 shows no history of hypothyroidism.  STRs 
show that the Veteran had a thyroid goiter since May 2005, prior 
to his period of active duty.  A medical report dated in August 
2005 shows that surgery was suggested, but the Veteran reportedly 
wished to delay surgery until November 2005.  The Veteran's 
thyroid disorder continued to worsen, culminating in a 
thyroidectomy in service in August 2006.  After the surgery, the 
Veteran was diagnosed with hypothyroidism.  A June 2006 report of 
medical history contained a notation that the Veteran had 
hypothyroidism secondary to thyroidectomy.  The Veteran had a 
medical board in October 2006.  A physical evaluation board in 
October 2006 shows a diagnosis of hypothyroidism.  The Veteran 
was subsequently discharged from service in December 2006 after 
being found unfit for service due to hypothyroidism and 
hypoparathyroidism.

Post-service medical records continue to show a diagnosis of 
hypothyroidism secondary to the in-service thyroidectomy.

Based on a review of the evidence and affording the Veteran the 
benefit of the doubt, the Board finds that service connection for 
hypothyroidism is warranted.  The evidence shows that the Veteran 
had a thyroidectomy while on active duty and that as a result of 
that surgery, he now has hypothyroidism.  Therefore, the evidence 
shows that the Veteran has a current disability, hypothyroidism, 
that is causally related to the in-service thyroidectomy.  

With regards to the Veteran's thyroidectomy, the Board finds that 
the presumption of soundness has been rebutted with respect to 
the thyroid goiter.  Clear and unmistakable evidence in the form 
of medical records show that the Veteran had an enlarged thyroid 
that required surgery prior to his active service.  A preexisting 
injury or disease will be considered to have been aggravated by 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  In 
this case, the evidence shows that while on active duty, the 
Veteran's thyroid goiter continued to enlarge and necessitated 
the Veteran having to leave his deployment in Iraq by medevac for 
surgery.  No medical professional has provided any finding that 
any increase in the Veteran's preexisting thyroid disorder was 
due to the natural progression of the disease.  Without such a 
finding, the preexisting disease is considered to have been 
aggravated by service.

Since the disease was aggravated by service, and the Veteran now 
has hypothyroidism as a result of the in-service thyroidectomy 
for his thyroid goiter, and when affording the Veteran the 
benefit-of-the-doubt, the Board finds that service connection is 
warranted.  

Nephrolithiasis

The Veteran reserve enlistment examination in April 2002 shows 
that he reported passing a kidney stone in August 1996.  Medical 
records from August 1996 were obtained in connection with his 
April 2002 examination.  The October 2006 medical board report 
shows that the Veteran had a history of nephrolithiasis in 1996 
and 2002.  His October 2006 physical evaluation board examination 
included a diagnosis of nephrolithiasis.  Post-service treatment 
records do not show any current nephrolithiasis.  An x-ray in 
June 2007 showed no evidence of renal stones.  

The Board finds that service connection is not warranted for 
nephrolithiasis.  The evidence indicates that the Veteran had 
nephrolithiasis prior to his active military service; there is no 
indication that the Veteran had nephrolithiasis at any time in 
service or post-service.  In this case, the Board finds that the 
presumption of soundness has been rebutted and there is no 
evidence to indicate any increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  Therefore, aggravation may not be conceded.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone at 402.  

In fact, there is no evidence of any current disability.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, the evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Here, there is 
no competent medical evidence that shows current nephrolithiasis.  

In sum, the Veteran's nephrolithiasis preexisted service and the 
evidence does not show that it increased in severity during 
service or that he currently has the disorder.  Therefore, 
service connection is not warranted.

The Board acknowledges the Veteran's belief that he has 
nephrolithiasis related to his military service.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to diagnosis and etiology 
of the disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of the 
disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
nephrolithiasis is denied.  See 38 U.S.C.A § 5107 (West 2002 & 
Supp. 2010).

Plantar Fasciitis of the Left Foot

The Veteran's STRs show no treatment for, or diagnosis of, 
plantar fasciitis of the left foot.  All examinations performed 
in service showed clinically normal feet.  The Board observes 
that in a September 2006 report of medical history, the Veteran 
reported problems with his heels and arches; he indicated that he 
wore orthotics off and on.  

At a VA examination in May 2007, the Veteran reported left heel 
pain since February 2006.  The Veteran was diagnosed with plantar 
fasciitis of the left foot.  No opinion as the etiology of the 
plantar fasciitis was provided.  At his March 2010 hearing, the 
Veteran testified that he began experiencing left heel pain 
during his deployment.  

The Veteran's testimony establishes a continuity of 
symptomatology.  In this regard, a layperson is competent to 
testify regarding onset and continuity of heel pain.

The Board finds that the Veteran is competent to testify 
regarding the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").  
Additionally, the Board finds the Veteran's statements in this 
case are credible.  

In this case, based on the Veteran's competent and credible 
testimony regarding the onset and continuity of symptomatology, 
the post-service diagnosis of plantar fasciitis of the left foot 
within six months of his discharge from service, and affording 
the Veteran the benefit-of-the-doubt, the Board finds that it is 
as likely as not that the Veteran has plantar fasciitis of the 
left foot that was incurred in service.  There is no medical 
opinion establishing that the left heel pain the Veteran 
experienced is not indicative of the later diagnosed plantar 
fasciitis.  Accordingly, service connection is warranted.  

Plantar Fasciitis of the Right Foot

The Veteran's STRs show no treatment for, or diagnosis of, 
plantar fasciitis of the right foot.  All examinations performed 
in service showed clinically normal feet.  As noted above, the 
Veteran reported problems with his heels and arches in a 
September 2006 report of medical history; he indicated that he 
wore orthotics off and on.  

Post-service medical records do not show any diagnosis of plantar 
fasciitis of the right foot.  The Veteran's testimony at the 
March 2010 hearing reveals that the right foot was not as bad as 
the left. 

The Board finds that service connection is not warranted as there 
is no evidence of a diagnosis of plantar fasciitis, or of any 
other disability, of the right foot.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich at 1332.  
In other words, the evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  Here, 
there is no competent medical evidence that shows plantar 
fasciitis of the right foot.  Accordingly, service connection 
must be denied.

The Board acknowledges the Veteran's belief that he has plantar 
fasciitis of the right foot related to his military service.  
However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis and 
etiology of this disability.  Espiritu, 2 Vet. App. 492; 
38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of the disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for plantar 
fasciitis of the right foot is denied.  See 38 U.S.C.A §5107.

Headaches

The Veteran's STRs show that the Veteran complained of occasional 
headaches at an August 2006 endocrinology clinic appointment.  
Otherwise there is no other indication of treatment for, or 
diagnosis of, headaches.  All examinations in service showed a 
clinically normal neurologic system.  

No headaches were reported at the May 2007 VA examination.  There 
is no indication in the voluminous post-service treatment records 
of any complaints of headaches until July 2008.  In July 2008, 
the Veteran complained of severe headaches behind his left eye, 
which were "pressure-like."  The Veteran's testimony at his 
March 2010 hearing shows that his headaches reportedly began 
after the thyroidectomy.

The Board finds that service connection is not warranted for 
headaches.  The Board acknowledges the in-service complaint and 
the Veteran's credible and competent testimony regarding 
experiencing headaches since the in-service thyroidectomy.  
However, that an injury or disease occurred in service is not 
enough; there must also be a chronic disability resulting from 
that injury or disease.  The evidence in this case does not show 
any chronic disability of headaches.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich at 1332.  
In other words, the evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  Here, 
there is no competent medical evidence that shows a chronic 
headache disability.  As discussed above, the Veteran's 
voluminous medical records dated through March 2010, including VA 
examinations, fail to show any diagnosed headache disability.  
The Board finds that the Veteran's testimony regarding a chronic 
disability is outweighed by the objective medical evidence, 
consisting of numerous VA treatment records and VA examinations, 
that does not show a chronic disability.  In this case, the 
preponderance of the evidence is against a finding of a chronic 
disability.  Accordingly, service connection must be denied.

The Board acknowledges the Veteran's belief that he has headaches 
related to his military service.  However, there is no evidence 
of record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to diagnosis and etiology of the disability.  
Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  
Consequently, the Veteran's own assertions as to diagnosis and 
etiology of the disability have no probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
headaches is denied.  See 38 U.S.C.A §5107.



Acquired Psychiatric Disorder to include PTSD 

The Veteran's STRs show that the medical board examination in 
September 2006 contains a notation that a behavioral health 
consult was entered for chronic illness related adjustment 
stress.  A record dated in October 2006 shows that the Veteran's 
history included other psychiatric or physical stress.  

A VA mental health outpatient treatment record dated in March 
2007 shows that the Veteran was diagnosed with adjustment 
disorder with mixed depression and anxiety related features.  The 
Veteran reported that the symptoms dated from his demobilization 
in July to August 2006.  The Veteran was diagnosed with 
adjustment disorder with mixed emotional features at a June 2007 
VA psychiatric examination.  The Veteran's claims file was 
reviewed and the examiner conducted an exhaustive examination.  
The examiner opined that the Veteran had been having some 
difficulties with anxiety and depression since his return from 
Iraq and that might well have been related to issues with his 
marriage, with the reason he joined the Navy in the first place 
at age 36, with the experience of having to leave his family and 
be deployed, and the experience he had in such a foreign 
environment and land in Iraq.  

In this case, although the evidence does not show a diagnosis of 
PTSD, the evidence does show that the Veteran has been diagnosed 
with adjustment disorder with mixed emotional features.  As 
discussed in the Introduction, the filing of a claim for service 
connection for PTSD means that the appellant filed a claim to 
receive benefits for the affliction (symptoms) of his mental 
condition, whatever it is.

Based on a review of the evidence, the Board finds that service 
connection is warranted for adjustment disorder with mixed 
emotional features.  Post-service medical records, specifically, 
the March 2007 treatment record and June 2007 examination, 
indicate that the Veteran's symptoms began in service.  A 
layperson is competent to testify regarding onset and continuity 
of psychiatric symptoms.

The Board finds that the Veteran is competent to testify 
regarding the onset and continuity of symptomatology.  Heuer at 
384; Falzone at 403; Caldwell, 1 Vet. App. 466.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted.  Layno, 6 Vet. 
App. 465.  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker at 74 (1997); Layno at 469; see also Cartwright at 25.  
Additionally, the Board finds the Veteran's statements in this 
case are credible.  

In this case, based on the Veteran's competent and credible 
testimony regarding the onset and continuity of symptomatology, 
the post-service diagnosis of adjustment disorder with mixed 
emotional features within six months of his discharge from 
service, and affording the Veteran the benefit-of-the-doubt, the 
Board finds that it is as likely as not that the Veteran has 
adjustment disorder with mixed emotional features that was 
incurred in service.  As noted above, medical professionals have 
indicated that the Veteran's symptoms began in service, based on 
his credible and competent reports.  There is no medical opinion 
establishing that the Veteran's adjustment disorder with mixed 
emotional features was not incurred in service.  Accordingly, 
service connection is warranted.  

Initial Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a 
Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an increase 
or decrease is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Consequently, the Board will evaluate the Veteran's parathyroid 
disability as a claim for a higher evaluation of the original 
award, effective from December 31, 2006, the date of award of 
service connection.

The Veteran's service-connected hypoparathyroidism with 
parethesia of the face and upper extremities is rated under 
38 C.F.R. § 4.119, Diagnostic Code 7905, hypoparathyroidism.  A 
100 percent rating is warranted when there is marked 
neuromuscular excitability (such as convulsions, muscular spasms 
(tetany) or laryngeal stridor) plus either cataract or evidence 
of increased intracranial pressure (such as papilledema).  A 60 
percent rating is warranted when there is marked neuromuscular 
excitability or; paresthesias (of arms, legs, or circumoral area) 
plus either cataract or evidence of increased cranial pressure.  
A 10 percent rating is warranted when continuous medication is 
required for control.  38 C.F.R. § 4.119, Diagnostic Code 7905 
(2010).

At a VA examination in June 2007, the Veteran reported taking 
continuous medication for his disability.  He had no symptoms due 
to pressure.  He gave a history of neurologic complaints that he 
described as having "pins and needles" of the legs that started 
about one to two months after surgery.  The episodes occurred 
about every two to three days and lasted for approximately one 
minute.  He also complained of decreased strength in the legs.  
The Veteran complained of some tingling in both upper extremities 
that occurred from the level of the elbow down to the hand.  They 
had been occurring for at least three months and were present 
most days.  The Veteran thought he had decreased strength in the 
left upper extremity, which he believed was related to cervical 
disc disease.  Examination of the face revealed no ptosis.  
Neurologic examination revealed intact cranial nerves other than 
slight decreased sensation in the face in the V3 area, which was 
the fifth cranial nerve area of the third branch.  In the upper 
extremities, motor strength was 5/5 without any pronator drift.  
Deep tendon reflexes were1/4 in the biceps, triceps, and 
brachioradials bilaterally.  Pinprick and light touch were intact 
bilaterally as was sharp dull discrimination.  Vibratory sense 
and temperature were intact.  There was no muscle atrophy and 
cerebellar testing was normal.  

In the lower extremities, strength was 5/5.  The Veteran was able 
to walk on his toes; he could not heel walk due to plantar 
fasciitis of the left foot.  No muscle atrophy was noted.  
Patellar and Achilles deep tendon reflexes were 2/4 bilaterally.  
Pedal pulses were intact bilaterally.  Light touch, pinprick, 
sharp, dull, temperature, and position sensation were all normal.  
Romberg and Babinski's were negative.

There were no objective findings regarding the Veteran's upper 
extremity subjective complaints and lower extremity subjective 
tingling.  The examiner noted an objective finding of a burning 
sensation in the right proximal interphalangeal joint; the 
Veteran had a nerve injury there about 20 years earlier with 
repair, which never gave him that symptom.  No evidence of 
cataract or increased cranial pressure was shown in the 
examination report.  The Veteran's disability had no effect on 
chores, shopping, cooking, driving, exercise, bathing, grooming, 
dressing, feeding, toileting, traveling, and recreation; and a 
moderate effect on sports.  The Veteran's upper extremity and 
lower extremity complaints had no affect on chores, shopping, 
cooking, driving, bathing, grooming, dressing, feeding, 
toileting, and traveling; it had a moderate effect on exercise 
and sports.  His facial numbness had no effect on any of his 
activities of daily living.  

Post-service medical records dated through March 2010 show that 
the Veteran continued to require medication for his disability.  
There is no evidence of marked neuromuscular excitability (such 
as convulsions, muscular spasms (tetany) or laryngeal stridor), 
cataract , or increased cranial pressure (such as papilledema).  
Neurologic records show that the Veteran has ptosis of the left 
eye; a record dated in June 2009 indicates that the Veteran was 
being worked up for partial third nerve palsy versus myasthenia 
gravis.  However, the records do not show increased cranial 
pressure.  The Veteran testified at his hearing of having 
muscular spasms; however, there is no objective evidence of the 
spasms or any indication that they are marked.

Based on a review of the evidence, the Board finds that an 
initial rating in excess of 10 percent is not warranted at any 
time since the date of the award of service connection.  The 
evidence shows that the Veteran requires continuous medication 
for his hypoparathyroidism, which meets the rating criteria for 
the currently assigned 10 percent rating.  However, the evidence 
does not show marked neuromuscular excitability, cataract , or 
increased cranial pressure.

The Board acknowledges that the evidence does show paresthesias 
of the arms and legs.  To warrant a higher rating of 60 percent, 
however, requires paresthesias plus either cataract or evidence 
of increased cranial pressure.  Without evidence, of cataract or 
increased cranial pressure, although the Veteran does have 
paresthesias, the criteria for the next higher rating of 60 have 
not been met.

In sum, based on the evidence of record, the Board finds that an 
initial rating in excess of 10 percent is not warranted at any 
time since the date of the award of service connection as the 
evidence does not show neuromuscular excitability, or; 
paresthesias (of arms, legs, or circumoral area) plus either 
cataract or evidence of increased cranial pressure.

The Board has considered whether a higher or separate rating is 
warranted under any of the other diagnostic codes used for rating 
the endocrine system, but finds that none is warranted.  The 
diagnostic codes available for disabilities of the endocrine 
system include codes for hyperthyroidism, toxic adenoma of the 
thyroid gland, nontoxic adenoma of the thyroid gland, 
hypothyroidism, hyperparathyroidism, Cushing's syndrome, 
acromegaly, diabetes insipidus, and Addison's disease; these 
codes do not apply to the manifestations of the Veteran's 
diagnosed disability of hypoparathyroidism.  38 C.F.R. § 7900-
7904,7907-7909, 7911 (2010).

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the hypoparathyroidism with paresthesia of 
the face and upper extremities disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the Veteran's 
hypoparathyroidism with paresthesia of the face and upper 
extremities disability has an adverse effect on employability, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected 
hypoparathyroidism with paresthesia of the face and upper 
extremities.  Thus, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypothyroidism is granted.

Entitlement to service connection for nephrolithiasis is denied.

Entitlement to service connection for plantar fasciitis of the 
left foot is granted.

Entitlement to service connection for plantar fasciitis of the 
right foot is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for adjustment disorder with 
mixed emotional features is granted.

Entitlement to an initial rating in excess of 10 percent for 
hypoparathyroidism with paresthesia of the face and upper 
extremities is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


